Motion to dispense with printing and for other relief on an appeal from judgment, granted to the extent of dispensing with printing. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy on the District Attorney. Motion for enlargement of time granted. The appellant’s time to perfect the appeal is enlarged to the November 1960 Term; appeal ordered to be placed on the calendar for November 7, 1960. Beldoek, Acting P. J., Christ, Pette and Brennan, JJ., concur.